Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim(s) 6 recite(s) the limitations:
encoding input bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 10/15 and a code length of the LDPC code being 64800 bits;
interleaving the parity bits;
splitting a codeword comprising the input bits and the interleaved parity bits into a plurality of bit groups;
interleaving the plurality of bit groups to provide an interleaved codeword; generating modulation symbols by modulating the interleaved codeword according to 16-quadrature amplitude modulation (QAM); and
transmitting a signal which is generated based on the modulation symbols,
wherein the plurality of bit groups comprise 180 bit groups,
wherein each of the plurality of bit groups comprises 360 bits,
wherein the plurality of bit groups are interleaved based on a following equation:


where is a Xn(j)th bit group among the plurality of bit groups, Yj is a jth bit group among the interleaved plurality of bit groups, Ngroup is a total number of the plurality of bit groups, and n(j) denotes an interleaving order for the interleaving,
 wherein the j(j) is defined a sequence table Order of the interleaving n(j) (0< or = j <180 as recited in the claim, which are directed to a group of mathematical concepts such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.
The claim perform mathematical calculations, such as, transmittting a signal which is generated based on the modulation symbols which is generated by modulating the interleaved codeword according to 16 quadrature amplitude modulation (QAM),
Wherein the plurality of bit groups are interleavaed based on a following equation:
Yj = Xn(j) for (0 < or = j < Ngroup), are direct to mathematical concepts of abstract idea.
This judicial exception is not integrated into a practical application because the claim recites the step encoding input bits to generate parity bits based on a low density parity check (LDPC) code, is abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results.  The claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Accordingly, the claim is directed to an abstract idea.
The claim does not include any additional elements that is sufficient to amount to significantly more than the judicial exception.  The claim is directed to an abstract idea.

Dependent claim 7 recites no additional limitation that would amount to significantly more than the abstract idea defined in its respective independent claim 1 above.

Accordingly, for the reasons provided above, claim 6-7 are directed to an abstract idea.  Hence, not patent eligible under 35 USC 101.
Allowable Subject Matter
	Claims 3-5 are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				References Cited by Examiner
10873343 (Myung et al), disclose a transmitting apparatus includes: an encoder configured to generate a LDPC codeword by LDPC encoding of input bits based on a parity check matrix including information word bits and parity bits; an interleaver configured to interleave the LDPC codeword; and a modulator configured to map the interleaved LDPC codeword onto a modulation symbol.

10439646 (Kim et al), disclose a transmitting apparatus includes: an encoder configured to generate a LDPC codeword by LDPC encoding of input bits based on a parity check matrix including information word bits and parity bits; an interleaver configured to interleave the LDPC 

2019/0386684 (Kim et al), disclose a transmitting apparatus includes: an encoder configured to generate a LDPC codeword by LDPC encoding of input bits based on a parity check matrix including information word bits and parity bits; an interleaver configured to interleave the LDPC codeword; and a modulator configured to map the interleaved LDPC codeword onto a modulation symbol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818.  The examiner can normally be reached on Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PHUNG M CHUNG/Primary Patent Examiner, Art Unit 2111